Citation Nr: 0334154	
Decision Date: 12/08/03    Archive Date: 12/16/03	

DOCKET NO.  02-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 1151 (West 2002) 
for a left hand/wrist disability, claimed as the residual of 
treatment at a Department of Veterans Affairs (VA) medical 
facility or facilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the VA Regional Office 
(RO) in Pittsburgh, Pennsylvania that found that no new and 
material evidence had been submitted to reopen the claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (and 38 C.F.R. § 3.358) which had been 
previously denied in a rating decision of March 2000.  The 
veteran had voiced no disagreement with the March 2000 
decision, which has now become final.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
left hand/wrist disability.  In that regard, at the time of 
the filing of the veteran's current claim in November 2001, 
it was alleged that he had sustained an injury to his left 
wrist as the result of treatment "at the Highland Drive and 
Oakland University Drive VA Medical Centers."  However, a 
request to the veteran for additional information, 
specifically, the date or dates of the treatment in question, 
proved unsuccessful.  Based on previous claims by the 
veteran, it would appear that his current claim for 
38 U.S.C.A. § 1151 benefits hinges upon an "arterial oxygen 
test" performed at the Highland Drive VA Medical Center in 
August or September 1995.  The veteran alleges that the 
procedure was improperly performed, because the laboratory 
technician had to stick a needle in his left wrist several 
times before locating an artery from which to draw the blood 
sample.  Thereafter, he developed a rash on the left wrist in 
the area of the procedure, which spread to other parts of his 
body.  However, this is by no means certain.  Moreover, based 
on a review of the entire evidence of record, it would appear 
that the veteran has yet to undergo a VA examination in 
conjunction with his current claim.  Under such 
circumstances, additional development will be undertaken 
prior to a final adjudication of the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but it is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, despite correspondence (in January 
2002) purporting to provide the veteran with certain of the 
provisions of VCAA, the RO has failed to provide the veteran 
and his representative with adequate notice of the VCAA, or 
of the information and evidence necessary to substantiate his 
claim.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Accordingly, the case must be 
remanded to the RO in order that the veteran and his 
representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be contacted, with 
a request that he provide specific 
information, to include the dates and 
places of treatment, which resulted in 
his current disability of the left hand 
and/or wrist.  Such information should 
include dates and places of treatment for 
both VA and private medical facilities.  
Following the receipt of such 
information, the RO should attempt to 
obtain all records of treatment of the 
veteran at such facilities for the date 
or dates in question.  In addition, any 
pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to February 2002, the date of the most 
recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
VA orthopedic and neurologic examinations 
in order to more accurately determine the 
exact nature and etiology of his claimed 
disability of the left hand and/or wrist.  
If any left hand/wrist pathology exists, 
the physician should indicate whether it 
is at least as likely as not that 
additional left wrist/hand disability 
resulted from VA medical treatment or 
examination and was not coincidental with 
the treatment.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified, via letter, of any 
information and medical or lay evidence 
not previously provided to the Secretary 
which is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO not specifically addressing the 
issue under consideration is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

5.  The RO should then review the 
veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a disability of the left hand 
and/or wrist.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In that 
regard, the attention of the RO is drawn 
to the provisions of 38 U.S.C.A. § 1151 
which became effective October 1, 1997.  
The RO is further advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


